       Case 5:20-cv-03664-LHK Document 170 Filed 05/19/21 Page 1 of 9




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP

 2 BOIES SCHILLER FLEXNER LLP                       QUINN EMANUEL URQUHART &
   Mark C. Mao (CA Bar No. 236165)                  SULLIVAN, LLP
 3 mmao@bsfllp.com                                  Andrew H. Schapiro (pro hac vice)
   44 Montgomery Street, 41st Floor                 andrewschapiro@quinnemanuel.com
 4 San Francisco, CA 94104                          191 N. Wacker Drive, Suite 2700
   Telephone: (415) 293 6858                        Chicago, IL 60606
 5 Facsimile: (415) 999 9695                        Telephone: (312) 705-7400
                                                    Facsimile: (312) 705-7401
 6 SUSMAN GODFREY L.L.P.
   William Christopher Carmody (pro hac vice)       Stephen A. Broome (CA Bar No. 314605)
 7 bcarmody@susmangodfrey.com                       stephenbroome@quinnemanuel.com
   Shawn J. Rabin (pro hac vice)                    Viola Trebicka (CA Bar No. 269526)
 8 srabin@susmangodfrey.com                         violatrebicka@quinnemanuel.com
   1301 Avenue of the Americas, 32nd Floor          865 S. Figueroa Street, 10th Floor
 9 New York, NY 10019                               Los Angeles, CA 90017
   Telephone: (212) 336-8330                        Telephone: (213) 443-3000
10                                                  Facsimile: (213) 443-3100
   MORGAN & MORGAN
11 John A. Yanchunis (pro hac vice)                 Diane M. Doolittle (CA Bar No. 142046)
   jyanchunis@forthepeople.com                      dianedoolittle@quinnemanuel.com
12 Ryan J. McGee (pro hac vice)                     555 Twin Dolphin Drive, 5th Floor
   rmcgee@forthepeople.com                          Redwood Shores, CA 94065
13 201 N. Franklin Street, 7th Floor                Telephone: (650) 801-5000
   Tampa, FL 33602                                  Facsimile: (650) 801-5100
14 Telephone: (813) 223-5505

15 Attorneys for Plaintiffs; additional counsel     Attorneys for Defendant; additional counsel
   listed in signature blocks below                 listed in signature blocks below
16

17
                                  UNITED STATES DISTRICT COURT
18
                   NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
19
                                                    Case No. 5:20-cv-03664-LHK-SVK
20    CHASOM BROWN, WILLIAM BYATT,
      JEREMY DAVIS, CHRISTOPHER                     JOINT SUBMISSION IN RESPONSE TO
21                                                  DKT. 143, 163 RE: SEALING PORTIONS
      CASTILLO, and MONIQUE TRUJILLO,
      individually and on behalf of all similarly   OF APRIL 29, 2021 HEARING
22
      situated,                                     TRANSCRIPT
23
            Plaintiffs,                             Referral: Hon. Susan van Keulen, USMJ
24
                   v.
25
      GOOGLE LLC,
26
            Defendant.
27

28

                                                                    Case No. 5:20-cv-03664-LHK-SVK
                     JOINT SUBMISSION RE: SEALING PORTIONS OF APRIL 29, 2021 HEARING TRANSCRIPT
       Case 5:20-cv-03664-LHK Document 170 Filed 05/19/21 Page 2 of 9




 1 May 19, 2021

 2 Submitted via ECF

 3 Magistrate Judge Susan van Keulen
   San Jose Courthouse
 4 Courtroom 6 - 4th Floor
   280 South 1st Street
 5 San Jose, CA 95113

 6          Re:    Joint Submission in Response to Dkt. 143, 163 re: Sealing Portions of April 29,
                   2021 Hearing Transcript
 7                 Brown v. Google LLC, Case No. 5:20-cv-03664-LHK-SVK (N.D. Cal.)

 8 Dear Magistrate Judge van Keulen:

 9          Pursuant to Your Honor’s April 28, 2021 Order on Google’s Administrative Motion to

10 Seal Courtroom for April 29, 2021 Discovery Hearing (Dkt. 143), and May 13, 2021 Order

11 Extending Time for Submitting Proposed Redactions to Transcript of April 29, 2021 Hearing

12 (Dkt. 163), Plaintiffs and Google LLC (“Google”) jointly submit this statement regarding sealing

13 portions of the April 29, 2021 hearing transcript.

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                  -1-               Case No. 5:20-cv-03664-LHK-SVK
                     JOINT SUBMISSION RE: SEALING PORTIONS OF APRIL 29, 2021 HEARING TRANSCRIPT
        Case 5:20-cv-03664-LHK Document 170 Filed 05/19/21 Page 3 of 9




 1          Google respectfully seeks to seal 29 partial lines (less than one page) of the 42-page April 29,

 2 2021 Hearing Transcript (“Transcript”), because those lines contain Google’s confidential and

 3 proprietary information regarding highly sensitive features of Google’s internal systems and

 4 operations that Google does not share publicly, including: (1) the various types of data logs

 5 maintained by Google; and (2) the various types of Google’s internal identifiers/cookies and their

 6 proprietary functions. The Court previously granted Google’s motions to seal the same information it

 7 seeks to seal now, including in Dkt. Nos. 124, 152, and 160 and in Calhoun v. Google LLC, No. 5:20-

 8 cv-05146-LHK-SVK, Dkt Nos. 124, 154 (N.D. Cal. Mar. 3, 2021). On the same bases, the Court also

 9 sealed the April 29, 2021 hearing. (Dkt. 143). This information is highly confidential and should be

10 protected.

11          This Administrative Motion pertains to the following information contained in the Transcript:

12    Document                            Portions to be Filed Under Seal              Party Claiming
                                                                                       Confidentiality
13    April 29, 2021 Hearing              Portions Highlighted in Yellow at 6:17,      Google
      Transcript                          6:19, 7:6, 7:7, 7:10, 9:22, 12:3, 12:6-9,
14
                                          12:11-12, 13:23, 15:10, 17:20-21, 18:8-
15                                        9, 22:14-15, 22:16-20, 26:9, 26:18,
                                          26:19
16

17          The parties conferred on the proposed redactions to the Transcript. Plaintiffs believe there is
18 no basis for any redactions, but they nonetheless do not oppose Google’s motion to seal.
19     I.   LEGAL STANDARD
20          The common law right of public access to judicial records in a civil case is not a constitutional
21 right and it is “not absolute.” Nixon v. Warner Communications, Inc., 435 U.S. 589, 598 (1978)

22 (noting that the “right to inspect and copy judicial records is not absolute” and that “courts have

23 refused to permit their files to serve as reservoirs of . . . sources of business information that might

24 harm a litigant’s competitive standing”). The right to access is further diminished where, as here, a

25 party seeks to prevent the disclosure of information discussed during a hearing on a non-dispositive

26 discovery motion; rather than the more stringent “compelling reasons” standard, a party seeking to
27 seal materials in these circumstances must make only a “particularized showing” of “good

28 cause.” Kamakana v. City & County of Honolulu, 447 F.3d 1172, 1178–80 (9th Cir. 2006). A “strong

                                                  -2-               Case No. 5:20-cv-03664-LHK-SVK
                     JOINT SUBMISSION RE: SEALING PORTIONS OF APRIL 29, 2021 HEARING TRANSCRIPT
        Case 5:20-cv-03664-LHK Document 170 Filed 05/19/21 Page 4 of 9




 1 presumption of access” does not apply to sealed discovery documents attached to non-dispositive

 2 motions; a “party seeking disclosure must present sufficiently compelling reasons why the sealed

 3 discovery document should be released.” Phillips ex rel. Estates of Byrd v. General Motors Corp., 307

 4 F.3d 1206, 1213 (9th Cir. 2002). Even at trial, sealing is appropriate when the information at issue

 5 constitutes “competitively sensitive information,” such as “confidential research, development, or

 6 commercial information.” France Telecom S.A. v. Marvell Semiconductor Inc., 2014 WL 4965995, at

 7 *4 (N.D. Cal. Oct. 3, 2014); see also Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1211 (9th Cir.

 8 2002) (acknowledging courts’ “broad latitude” to “prevent disclosure of materials for many types of

 9 information, including, but not limited to, trade secrets or other confidential research, development, or

10 commercial information”).

11    II.   THE ABOVE IDENTIFIED MATERIALS EASILY MEET THE “GOOD CAUSE”
            STANDARD AND SHOULD ALL BE SEALED
12
            Although the materials that Google seeks to seal here easily meet the higher “compelling
13
     reasons” standard, the Court need only consider whether these materials meet the lower “good cause”
14
     standard. Courts have repeatedly found it appropriate to seal documents that contain “business
15
     information that might harm a litigant’s competitive standing.” Nixon, 435 U.S. at 589-99. Good
16
     cause to seal is shown when a party seeks to seal materials that “contain[ ] confidential information
17
     about the operation of [the party’s] products and that public disclosure could harm [the party] by
18
     disclosing confidential technical information.” Digital Reg of Texas, LLC v. Adobe Sys., Inc., 2014
19
     WL 6986068, at *1 (N.D. Cal. Dec. 10, 2014). Materials that could harm a litigant’s competitive
20
     standing may be sealed even under the “compelling reasons” standard. See e.g. Icon-IP Pty Ltd. v.
21
     Specialized Bicycle Components, Inc., 2015 WL 984121, at *2 (N.D. Cal. Mar. 4, 2015) (information
22
     “is appropriately sealable under the ‘compelling reasons’ standard where that information could be
23
     used to the company’s competitive disadvantage”) (citation omitted).
24
            Here, the Transcript comprises confidential information regarding highly sensitive features of
25
     Google’s internal systems and operations that Google does not share publicly. Specifically, this
26
     information provides details related to the various types of Google’s internal identifiers/cookies and
27
     their proprietary functions and the various types of event-level data logs maintained by Google. Such
28

                                                  -3-               Case No. 5:20-cv-03664-LHK-SVK
                     JOINT SUBMISSION RE: SEALING PORTIONS OF APRIL 29, 2021 HEARING TRANSCRIPT
        Case 5:20-cv-03664-LHK Document 170 Filed 05/19/21 Page 5 of 9




 1 information reveals Google’s internal strategies, system designs, and business practices for operating

 2 and maintaining many of its important services while complying with legal and privacy obligations.

 3          Public disclosure of the above-listed information would harm Google’s competitive standing it

 4 has earned through years of innovation and careful deliberation, by revealing sensitive aspects of

 5 Google’s proprietary systems, strategies, designs, and practices to Google’s competitors. That alone is

 6 a proper basis to seal such information. See, e.g., Free Range Content, Inc. v. Google Inc., No. 14-cv-

 7 02329-BLF, Dkt. No. 192, at 3-9 (N.D. Cal. May 3, 2017) (granting Google’s motion to seal certain

 8 sensitive business information related to Google’s processes and policies to ensure the integrity and

 9 security of a different advertising system); Huawei Techs., Co. v. Samsung Elecs. Co., No. 3:16-cv-

10 02787-WHO, Dkt. No. 446, at 19 (N.D. Cal. Jan. 30, 2019) (sealing confidential sales data because

11 “disclosure would harm their competitive standing by giving competitors insight they do not have”);

12 Trotsky v. Travelers Indem. Co., 2013 WL 12116153, at *8 (W.D. Wash. May 8, 2013) (granting

13 motion to seal as to “internal research results that disclose statistical coding that is not publically

14 available”).

15          Moreover, if publicly disclosed, malicious actors may use such information to seek to

16 compromise Google’s data log systems and/or internal identifier systems. Google would be placed at

17 an increased risk of cyber security threats, and data related to browsing of users could similarly be at

18 risk. See, e.g., In re Google Inc. Gmail Litig., 2013 WL 5366963, at *3 (N.D. Cal. Sept. 25, 2013)
19 (sealing “material concern[ing] how users’ interactions with the Gmail system affects how messages

20 are transmitted” because if made public, it “could lead to a breach in the security of the Gmail

21 system”). The security threat is an additional reason for this Court to seal the identified information.

22 The information Google seeks to redact, including the functionalities of its data logs, internal

23 identifiers/cookies and their functionalities, and internal data structures, is the minimal amount of

24 information needed to protect its internal systems and operations from being exposed to not only its

25 competitors but also to nefarious actors who may improperly seek access to and disrupt these systems

26 and operations. The “good cause” rather than the “compelling reasons” standard should apply but
27 under either standard, Google’s sealing request is warranted.

28 III.     CONCLUSION

                                                  -4-               Case No. 5:20-cv-03664-LHK-SVK
                     JOINT SUBMISSION RE: SEALING PORTIONS OF APRIL 29, 2021 HEARING TRANSCRIPT
       Case 5:20-cv-03664-LHK Document 170 Filed 05/19/21 Page 6 of 9




 1         For the foregoing reasons, Google respectfully requests that the Court seal the identified

 2 portions of the Transcript.

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                 -5-               Case No. 5:20-cv-03664-LHK-SVK
                    JOINT SUBMISSION RE: SEALING PORTIONS OF APRIL 29, 2021 HEARING TRANSCRIPT
       Case 5:20-cv-03664-LHK Document 170 Filed 05/19/21 Page 7 of 9




 1

 2                                               Respectfully,

 3
   QUINN EMANUEL URQUHART &                      BOIES SCHILLER FLEXNER LLP
 4 SULLIVAN, LLP

 5 /s/ Andrew H. Schapiro                        /s/ Mark C. Mao
   Andrew H. Schapiro (admitted pro hac vice)    Mark C. Mao (CA Bar No. 236165)
 6 andrewschapiro@quinnemanuel.com               mmao@bsfllp.com
   191 N. Wacker Drive, Suite 2700               Sean Phillips Rodriguez (CA Bar No.
 7 Chicago, IL 60606                             262437)
   Tel: (312) 705-7400                           srodriguez@bsfllp.com
 8 Fax: (312) 705-7401                           Beko Reblitz-Richardson (CA Bar No.
                                                 238027)
 9 Stephen A. Broome (CA Bar No. 314605)         brichardson@bsfllp.com
   sb@quinnemanuel.com                           44 Montgomery Street, 41st Floor
10 Viola Trebicka (CA Bar No. 269526)            San Francisco, CA 94104
   violatrebicka@quinnemanuel.com                Tel: (415) 293 6858
11 865 S. Figueroa Street, 10th Floor            Fax: (415) 999 9695
   Los Angeles, CA 90017
12 Tel: (213) 443-3000                           James W. Lee (pro hac vice)
   Fax: (213) 443-3100                           jlee@bsfllp.com
13                                               Rossana Baeza (pro hac vice)
   Diane M. Doolittle (CA Bar No. 142046)        rbaeza@bsfllp.com
14 dianedoolittle@quinnemanuel.com               100 SE 2nd Street, Suite 2800
   555 Twin Dolphin Drive, 5th Floor             Miami, FL 33130
15 Redwood Shores, CA 94065                      Tel: (305) 539-8400
   Telephone: (650) 801-5000                     Fax: (305) 539-1304
16 Facsimile: (650) 801-5100
                                                 William Christopher Carmody (pro hac
17 Jomaire A. Crawford (admitted pro hac vice)   vice)
   jomairecrawford@quinnemanuel.com              bcarmody@susmangodfrey.com
18 51 Madison Avenue, 22nd Floor                 Shawn J. Rabin (pro hac vice)
   New York, NY 10010                            srabin@susmangodfrey.com
19 Telephone: (212) 849-7000                     Steven Shepard (pro hac vice)
   Facsimile: (212) 849-7100                     sshepard@susmangodfrey.com
20                                               Alexander P. Frawley (pro hac vice)
   Josef Ansorge (admitted pro hac vice)         afrawley@susmangodfrey.com
21 josefansorge@quinnemanuel.com                 SUSMAN GODFREY L.L.P.
   Carl Spilly (admitted pro hac vice)           1301 Avenue of the Americas, 32nd Floor
22 carlspilly@quinnemanuel.com                   New York, NY 10019
   1300 I Street NW, Suite 900                   Tel: (212) 336-8330
23 Washington D.C., 20005
   Tel: (202) 538-8000                           Amanda Bonn (CA Bar No. 270891)
24 Fax: (202) 538-8100                           abonn@susmangodfrey.com
                                                 SUSMAN GODFREY L.L.P.
25 Jonathan Tse (CA Bar No. 305468)              1900 Avenue of the Stars, Suite 1400
   jonathantse@quinnemanuel.com                  Los Angeles, CA 90067
26 50 California Street, 22nd Floor              Tel: (310) 789-3100
   San Francisco, CA 94111
27 Tel: (415) 875-6600                           John A. Yanchunis (pro hac vice)
   Fax: (415) 875-6700                           jyanchunis@forthepeople.com
28                                               Ryan J. McGee (pro hac vice)

                                                -6-               Case No. 5:20-cv-03664-LHK-SVK
                   JOINT SUBMISSION RE: SEALING PORTIONS OF APRIL 29, 2021 HEARING TRANSCRIPT
      Case 5:20-cv-03664-LHK Document 170 Filed 05/19/21 Page 8 of 9




 1 Attorneys for Defendant Google LLC          rmcgee@forthepeople.com
                                               MORGAN & MORGAN, P.A.
 2                                             201 N Franklin Street, 7th Floor
                                               Tampa, FL 33602
 3                                             Tel: (813) 223-5505
                                               Fax: (813) 222-4736
 4
                                               Michael F. Ram (CA Bar No. 104805)
 5                                             mram@forthepeople.com
                                               MORGAN & MORGAN, P.A.
 6                                             711 Van Ness Avenue, Suite 500
                                               San Francisco, CA 94102
 7                                             Tel: (415) 358-6913

 8                                             Attorneys for Plaintiffs

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                               -7-               Case No. 5:20-cv-03664-LHK-SVK
                  JOINT SUBMISSION RE: SEALING PORTIONS OF APRIL 29, 2021 HEARING TRANSCRIPT
        Case 5:20-cv-03664-LHK Document 170 Filed 05/19/21 Page 9 of 9




 1                               ATTESTATION OF CONCURRENCE

 2          I am the ECF user whose ID and password are being used to file this Joint Submission.
 3
     Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that each of the signatories identified above has
 4
     concurred in the filing of this document.
 5

 6
     Dated: May 19, 2021                         By          /s/ Andrew H. Schapiro
 7                                                    Andrew H. Schapiro
                                                      Counsel on behalf of Google LLC
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                  -8-               Case No. 5:20-cv-03664-LHK-SVK
                     JOINT SUBMISSION RE: SEALING PORTIONS OF APRIL 29, 2021 HEARING TRANSCRIPT
